11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Gerald Don Gatewood,                          * From the 106th District Court
                                               of Gaines County,
                                               Trial Court No. 06-3674.

Vs. No. 11-18-00212-CR                        * September 27, 2018

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.